Citation Nr: 0213088	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969 and November 1990 to June 1991.  The veteran served in 
the Republic of Vietnam and received the Purple Heart.  He 
also served in Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
an eye disorder in a November 1994 and a March 1998 RO 
decision.  

3.  At the time of the RO's November 1994 and March 1998 
decisions, the post-service medical evidence indicated that 
the veteran did not have a diagnosed eye disorder for VA 
purposes and the service medical records were negative for an 
eye disorder.  

4.  Evidence added since the RO's last decision in March 
1998, which was not appealed, includes VA and non-VA medical 
records, Social Security Administration records, testimony 
and written statements provided by the veteran and his 
representative that detail the history of the veteran's 
currently diagnosed eye disorder. 

5.  The evidence added to the record since the RO's March 
1998 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the March 1998 RO denial of 
entitlement to service connection for an eye disorder is new 
and material, and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning an eye 
disorder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
and supplemental statements of the case sent to the veteran 
notified him of the evidence required to grant his claim and 
of the information and evidence needed to substantiate it.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to his claim to reopen his claim for entitlement 
to service connection for an eye disorder.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the veteran's claim.




II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for an eye disorder in November 1994.  The RO 
issued a copy of its decision and informed the veteran by 
letter, that service connection was not warranted because the 
diagnosed "mild convergence insufficiency that [was] being 
adequately treated with prism's spectacles to exercise 
convergences and possible early Funchs' dystrophy [was] not 
established as the conditions were not shown during service."  

In January 1998, the veteran filed a claim to reopen the 
issue of entitlement to service connection for an eye 
disorder.  The RO denied the veteran's claim in a March 1998 
decision because there was "no reasonable possibility that 
the new evidence submitted in connection with the current 
claim would change [the] previous decision."  The veteran did 
not appeal this action and, therefore, it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

In February 2000, the veteran filed another claim to reopen.  
In March 1998, the veteran was advised of the decision to 
deny his claim because there was "no reasonable possibility 
that the new evidence submitted in connection with the 
current claim would change [the] previous decision."  This 
letter also included notice of his appellate rights.  The 
veteran did not appeal this action and, therefore, it became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in March 1998 includes VA and non-VA 
medical records, a November 2001 Social Security 
Administration decision in which the adjudicator granted 
disability benefits, a transcript of a hearing held at the RO 
in December 2000, and written statements and medical articles 
provided by the veteran and his representative.  The veteran 
appears to contend, based on the evidence that he has 
submitted, that he developed a virus, as a result of his 
service while stationed in the Persian Gulf, which has 
affected his vision.  The recent VA and non-VA medical 
evidence indicate that the veteran is legally blind in the 
left eye, with corrected vision in his right eye to 20/25.  
According to an April 2000 private medical report, the 
veteran has ocular toxoplasmosis, which has caused permanent 
damage.  According to an e-mail dated in July 2000, a doctor 
from the University of Tennessee informed the veteran that 
"Toxoplasma gondii", which affects the eyes, is caused by an 
infectious organism.

The RO denied the claim originally in 1994 because it found 
that the service and post-service medical records were 
negative for an eye disorder, and there was no diagnosis of 
an eye disorder, other than vision corrected by glasses.  The 
Board finds that, given that the veteran is currently 
diagnosed with an eye disorder, which was not diagnosed at 
the time of the previous final decisions in 1994 and 1998, 
this evidence is new and material.  

The Board considers this evidence to bear directly and 
substantially upon the specific matters under consideration, 
i.e., whether the veteran's current eye disorder, which 
appears to be caused by an infectious organism, is related to 
service in during the Persian Gulf War, and to be of such 
significance that it must be considered together with all the 
evidence to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for an eye disorder is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for an eye 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.



ORDER

New and material evidence having been submitted, the claim to 
service connection for an eye disorder is reopened; to this 
extent, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

